This office action is in response to Applicants’ amendments/remarks received December 7, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-30, 56-61 are canceled.  Claims 31-55, 62 are under consideration.

Priority:  This application claims benefit of provisional application 62/693192, filed July 2, 2018.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 is dependent on claim 31 and further recites the fluid-depleted lenticule exhibits a collagen concentration greater than 15%.  However, claim 31 already recites a collagen 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 37, 38, 40-41, 43-47, 52, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited).  Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor, cross-linking the collagen fibrils in the tissue to inhibit swelling of the tissue, shaping the tissue to provide a lenticule of a selected form and thickness (at least col. 2 line 49 to col. 3 line 6, col. 4 lines 1-10), where the lenticule is shaped for implantation (at least col. 3 lines 3-12).  Cumming et al. disclose cross-linking by glutaraldehyde (col. 2 lines 12-13, lines 55-57, col. 4 lines 11-12).  Cumming et al. do not teach radiation to induce cross-linking or compacting (compressing) the collagen.
Sun et al. disclose methods for shaping tissue matrices to conform to anatomic structures to be treated (at least paragraph 0004).  Sun et al. disclose that while chemical cross-linking can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and wherein the lenticular body comprises collagen that has been partially dehydrated (or compacted) and wherein the collagen has been at least partially cross-linked by radiation (instant claims 31-32).  The motivation to do so is given by the prior art.  Cumming et al. disclose preparing a collagenous lenticule comprising removing corneal tissue from a donor and cross-linking the collagen fibrils in the tissue with glutaraldehyde to inhibit 
Regarding the instant limitation that the collagen “has been compacted to exhibit a collagen concentration greater than 15%” (i.e. instant claim 31), it would have been obvious to arrive at the claimed collagen concentration by routine optimization in view of the prior art.  It is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose 
Regarding instant claim 32, one of ordinary skill would have reasonable expectation that layers of collagen are cross-linked because it is disclosed cross-links are formed in the collagen-containing tissue matrix when exposed to radiation, which forms a stable three-dimensional shape (Sun et al.).
Regarding instant claims 33, Sun et al. disclose the donor tissues can be completely decellularized to yield acellular tissue matrices in the method for shaping tissue matrices (at least paragraphs 0026-0027).  
Regarding instant claim 34, Cumming et al. disclose the lenticule is shaped for placement in a patient’s eye (at least col. 3 lines 3-12) and Sun et al. disclose the three-dimensional shape can be selected to conform to any anatomic structure and/or to perform any desired structural or functional task in or on a patient’s body (at least paragraph 0032).  
Regarding instant claim 37, Sun et al. disclose elimination of immunogenic epitopes from the collagen-containing material by one or more enzymatic treatments to remove immunogenic epitopes (at least paragraphs 0085-0087).
Regarding instant claim 38, Sun et al. disclose a pattern of crosslinking when the collagen-containing tissue matrix is exposed to radiation (at least paragraph 0031), where the three-dimensional shape can be selected to conform to any anatomic structure and/or to perform 
Regarding instant claims 40-41, Cumming et al. disclose the lenticule will maintain clarity in the eye of the patient (at least col. 2 lines 40-44).
Regarding instant claims 45-47, it is noted that the instant claims are still drawn to a collagenous lenticule regardless of its placement in a container having the recited intended properties.  Therefore, the collagenous lenticule of Cumming et al. in view of Sun et al. can be deemed to render instant claims 45-47 obvious because Cumming et al. in view of Sun et al. disclose a collagenous lenticule that is structurally the same as the claimed collagenous lenticule and can be further placed in a container (Cumming et al. col. 3 line 5).
Regarding instant claim 43, Sun et al. disclose in a process of shaping tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable (at least paragraph 0036); therefore, Sun et al. reasonable disclose fluid depletion.  It would have been obvious to arrive at the claimed fluid depleted collagenous material exhibiting a collagen concentration of 15% or greater by routine optimization in view of Sun et al.  See also the reasons noted above.
Regarding instant claim 44, Sun et al. disclose the shaped tissue products can be terminally sterilized with additional radiation (at least paragraphs 0046-0047).
Regarding instant claim 52, as noted above, Cumming et al. disclose that the lenticule will maintain clarity in the eye of the patient (at least col. 2 lines 40-44) and Sun et al. disclose the donor tissues can be completely decellularized to yield acellular tissue matrices in the method for shaping tissue matrices (at least paragraphs 0026-0027), where the collagen-containing tissue matrix is partially dehydrated (or compressed/compacted) and exposed to radiation (partially 
Regarding instant claim 62, as noted above, it is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, including blot-drying the tissue, compressing the tissue, centrifugation (at least paragraphs 0037, 0040, 0052).  Therefore, Sun et al. can be deemed to disclose compacting the collagen in a direction generally perpendicular to its lamellar structure.

Reply:  In view of Applicants’ amendments/remarks, the previous 102(a)(1) rejection anticipated by Cumming et al. has been withdrawn.  However, the claims remain unpatentable under 103 over at least Cumming et al. in view of Sun et al. for the reasons noted above and herein.
Applicants assert that there is no teaching, or even suggestion, in Cumming for compacting the corneal tissue or the shaped lenticule, let alone compacting the lenticular tissue or the shaped lenticule so that it would exhibit a collagen concentration greater than 15%.  In contrast, Applicant has discovered that the combination of compaction and cross-linking 
Applicants’ remarks are not persuasive.  As noted above, Cumming et al. is cited as a 103 reference with at least Sun et al., which disclose the combination of compaction and cross-linking in a collagenous tissue matrix material.  Sun et al. disclose partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable (at least paragraph 0036) and radiation causes a small degree of tissue cross-linking sufficient to produce a stable three-dimensional structure (at least paragraph 0042).
Applicants assert that similar to Cumming, Sun does not teach, or suggest, compacting the extracellular tissue matrix to increase the collagen concentration therein.  To the extent that Sun discloses applying mechanical forces to the tissue matrix, it is in connection with reorienting the collagen fibers within the tissue matrix and not increasing the concentration of the collagen 
Applicants’ remarks are not persuasive.  It is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  Therefore, compacting or compressing the collagen extracts water from the collagen, thereby increasing its concentration.   
As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose extracting water, i.e. 51%, 43% (at least paragraphs 0052, 0060) from the collagenous tissue material.  Therefore, it would have been obvious that compressing the collagenous tissue matrix material as disclosed in Sun et al. would also increase the collagen concentration since Sun et al. disclose the same step or process disclosed for extracting water from the collagen.  Therefore, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15% by routine optimization and/or in view of Sun et al.  
Regarding Applicants’ remarks that the combination of compaction and cross-linking provides synergistic advantages, the remarks are not persuasive because in this instance, the prior art discloses this same combination for shaping collagenous tissue matrices to conform to anatomic structures to be treated (Sun et al.).  Sun et al. disclose shaping a tissue matrix comprising selecting a collagen-containing tissue matrix, partially dehydrating the tissue matrix, .

Claims 31, 36, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited) and Patel et al. (1995 Journal of Refractive Surgery 11:  100-105; previously cited).  The teachings of Cumming et al. and Sun et al. over at least instant claim 31 is noted above.  As noted above, Cumming et al. and Sun et al. disclose a collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and where the lenticular body comprises collagen that has been partially dehydrated (or compacted) to a concentration greater than 15% and further comprises collagen that been at least partially cross-linked by radiation, to produce three-dimensional structures.
Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  Cumming et al. disclose donor corneal tissue obtained from among others pig, cows, primates, etc. (col. 3 lines 14-18).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous lenticule exhibiting a refractive index greater than 1.377, shaped from donor corneal tissue including humans (instant claims 48-51).  The motivation to do so is given by the prior art.  Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).  Sun et al. disclose in a process of shaping tissue products, it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable and radiation can be used in place of cross-linking agents to induce tissue cross-linking to produce stable three-dimensional structures.  It is disclosed the cornea is commonly regarded as having a refractive index of either 1.376 or 1.377 (Patel et al. p. 100).  It is disclosed that the mean refractive index of human corneal stroma anterior and posterior surfaces are 1.380 and 1.373 respectively (Patel et al.).  Therefore, one of ordinary skill would have reasonable motivation to shape the thickness of the collagenous lenticule from donor corneal tissue where the lenticule exhibits a gradient in refractive index and a refractive index greater than 1.377.  One of ordinary skill would have a reasonable expectation of success because it is known that human corneal stroma can have a refractive index greater than 1.378.
Regarding instant claim 36, Patel et al. disclose central thickness of a typical human cornea is 520 μm (p. 102).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive. 
The deficiency of Patel et al. to not teach the combination of compaction and cross-linking are reasonably remedied by at least Sun et al. for the reasons already noted above.

Claims 31, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited) and Soker et al. (US 20100215717; IDS 08.01.19, previously cited).  The teachings of Cumming et al. and Sun et al. over at least instant claim 31 is noted above.  As noted above, Cumming et al. and Sun et al. disclose a collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and where the lenticular body comprises collagen that has been partially dehydrated (or compacted) to a concentration greater than 15% and further comprises collagen that been at least partially cross-linked by radiation, to produce three-dimensional structures.
Cumming et al. disclose the thickness of the lenticules can be formed to the desired thickness depending upon the refractive powers required of the various lenticules (col. 3 lines 3-5).
Soker et al. disclose a collagenous lenticule comprising a lenticular body derived from human cornea tissue for implantation (at least paragraphs 0008-0010).  Soker et al. disclose the lenticule has a thickness of between 50 and 200 micrometers (paragraph 0008) and a diameter of 8 mm (paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed collagenous 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive. 
Soker et al. is being relied upon for the teachings that collagenous lenticules derived from cornea for implantation can have dimensions, including a thickness of between 50 and 200 micrometers and a diameter of about 8 mm.
.

Claims 31, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited) and Morishige et al. (2011 Investigative Ophthalmology & Visual Science 52(2):  911-915; previously cited).  The teachings of Cumming et al. and Sun et al. over at least instant claim 31 is noted above.  As noted above, Cumming et al. and Sun et al. disclose a collagenous lenticule comprising a lenticular body derived from a corneal donor source having an anterior surface and a posterior surface and where the lenticular body comprises collagen that has been partially dehydrated (or compacted) to a concentration greater than 15% and further comprises collagen that been at least partially cross-linked by radiation, to produce three-dimensional structures.
Morishige et al. disclose the collagen lamellae in the anterior stroma of human cornea are highly organized, well interwoven, and densely packed, contributing to maintenance of the 3D structure of the anterior stroma (p. 914).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further increase the cross-linking at an anterior surface region of the collagenous lenticule of Cumming et al. and Sun et al. so that the collagen is more densely packed (instant claim 39).  The motivation to do so is given by Morishige et al., which disclose the collagen lamellae in the anterior stroma of human cornea are well interwoven and densely packed, contributing to maintenance of the 3D structure of the anterior stroma.  One of ordinary 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive. 
The deficiency of Morishige et al. to not teach the combination of compaction and cross-linking are reasonably remedied by at least Sun et al. for the reasons already noted above.

Claims 31, 41, 42, 52, 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Cumming et al. (US 4793344; IDS 02.13.20, previously cited) in view of Sun et al. (US 20120010728; IDS 02.13.20, previously cited) and Knox et al. (US 20120310223; previously cited).  The teachings of Cumming et al. and Sun et al. over at least instant claims 31, 41, and 52 are noted above.  As noted above, Cumming et al. in view of Sun et al. disclose a decellularized collagenous lenticule comprising a lenticular body derived from donor corneal tissue that has been partially dehydrated (or compacted) and at least partially cross-linked.   
Knox et al. disclose modifying the refractive index of ocular tissues for correcting and/or optimizing vision (at least paragraph 0003).  For ophthalmic applications, it is of particular interest to write structures that have low scattering and high optical quality (paragraph 0146).  Knox et al. disclose correcting higher-order aberrations to minimize the effects of “rainbow,” which is a diffraction-based effect, where structures having reduced line spacing to 0.7 to 0.5 microns reduces the “rainbow” effect (paragraph 0152).
It would have been obvious to one of ordinary skill to further modify the collagenous lenticule of Cumming et al. in view of Sun et al. by correcting aberrations to minimize scattering  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this instance, Knox et al. disclose correcting ocular tissues to optimize vision by minimizing or reducing scattering.  Therefore, it would have been obvious to arrive at the claimed scattering angel of less than 4 arcminutes because there the prior art discloses reducing scattering for optimal vision.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive. 
The deficiency of Knox et al. to not teach the combination of compaction and cross-linking are reasonably remedied by at least Sun et al. for the reasons already noted above.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-55, 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 21-22 of copending Application No. 16330080 (‘080) (reference application) in view of Sun et al. (supra), Morishige et al. (supra), Knox et al. (supra), and Patel et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘080 application claims are drawn to a decellularized corneal lenticule comprising a lenticular body derived from donor corneal tissue having an anterior surface and a posterior surface formed to provide the lenticule with a desired shape.  The ‘080 application claims differ from the instant claims by not reciting that the decellularized corneal lenticule is partially dehydrated (or compacted) to a concentration greater than 15% and is partially cross-linked.  However, in view of the teachings of at least Sun et al. above, it would have been obvious to arrive at the recited collagen compaction to exhibit a collagen concentration greater than 15% and to partially cross-link the collagenous lenticule of the ‘080 application claims, in view of Sun et al., because it is disclosed partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable and it is disclosed cross-links assist in forming or maintaining the stability of the three-dimensional structure of the tissue product.  One of ordinary skill would have a reasonable expectation of success because Sun et al. disclose a tissue product from any human or animal tissue containing an extracellular matrix can be selected, cross-linked, and shaped.  Regarding the additional limitations recited in the instant claims that may not be recited in the ‘080 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ remarks have been considered but they are not persuasive.  
As noted above, it is disclosed in the instant specification that “compression” encompasses compaction by application of pressure or by other techniques such as vacuum or centrifugal force-driven water extraction (paragraph 0068 of the application publication).  Therefore, compacting or compressing the collagen extracts water from the collagen, thereby increasing its concentration.   
As noted above, Sun et al. disclose that it has been discovered that partial dehydration of tissues causes the extracellular matrix of collagenous materials to become more pliable, allowing collagen fibers to be reoriented (at least paragraph 0036), where suitable processes to partially dehydrate the tissue matrix include applying mechanical forces to the tissues, i.e. compressing the tissue (at least paragraphs 0037, 0040).  Sun et al. disclose extracting water, i.e. 51%, 43% (at least paragraphs 0052, 0060) from the collagenous tissue material.  Therefore, it would have been obvious that compressing the collagenous tissue matrix material as disclosed in Sun et al. would also increase the collagen concentration since Sun et al. disclose the same step or process disclosed for extracting water from the collagen.  Therefore, it would have been obvious to arrive 

Claims 31-55, 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17251677 (‘677) (reference application) in view of Sun et al. (supra), Morishige et al. (supra), Knox et al. (supra), and Patel et al. (supra).  Although the claims are not identical, they are not patentably distinct from each other because the ‘677 application claims recite a decellularized corneal lenticule comprising a lenticular body derived from donor corneal tissue having an anterior surface and a posterior surface formed to provide the lenticule with a desired shape (see ‘677 application claims 1 and 21), where the collagen is partially cross-linked, and where the collagen is compacted or compressed to exhibit a collagen concentration greater than 15% (see ‘677 application claim 29).  Therefore, the ‘677 application claims appear to recite a collagenous lenticule that appears to be structurally and/or materially similar to the collagenous lenticule of the instant claims.  Regarding the additional limitations recited in the instant claims, it is noted that additional limitations also appear to be recited in the ‘677 application claims.  However, any limitations recited in the instant claims that are not explicitly recited in the ‘677 application claims, including having an anterior surface region having a greater collagen density, scattering angel less than 1 arcminute, a refractive index greater than native corneal stromal tissue, it would have been obvious to further incorporate or arrive at the additional properties with the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  In view of Applicants’ amendments/the remarks, the provisional statutory double patenting rejection under 35 U.S.C. 101 over the ‘677 application has been withdrawn.
However, the claims remain provisionally rejected under a nonstatutory double patenting rejection over the ‘677 application for the reasons noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656